Case.ne dS CCOs oh Bopket Entaies#: 1-2 Filed: 01/24/20 Page: 1 of 24 PagellPage71 of 2

eso.net

Search for Cases by: | Select Search Method... v|

 

    

OA OTeTE

Judicial Links | eFiling | Help | ContactUs | Print GrantedPublicAccess Logoff STEVENAHILLEN

19SL-CC05634 - GARY MATTINGLY V MILLER TRANSPORTERS, INC. D ET
AL (E-CASE)

= bb PRES = Saas 2” = se =
(ie SE Ge el oe Sr eee

This information is provided as a service and is not considered an official court record.

Click here to eFile on Case Sort Date Entries: © Descending Display Options: All Entries D
Click here to Respond to Selected Documents O Ascending

 

 

 

 

 

 

 

01/10/2020 [_] Agent Served
Document ID - 19-SMOS-1319; Served To - MILLER TRANSPORTERS, INC.; Server - ; Served Date -
08-JAN-20; Served Time - 00:00:00; Service Type - Special Process Server; Reason Description -
Served
C] Certificate of Service
Certificate of Service.
Filed By: MATTHEW P O'GRADY
On Behalf Of: GARY MATTINGLY
L] Notice of Service
Affidavit of Service on Defendant Miller Transporters, Inc.
Filed By: MATTHEW P O'GRADY
On Behalf Of: GARY MATTINGLY

01/08/2020 [] Summons Personally Served

Document ID - 19-SMOS-1320; Served To - ROLLINS, DERYEL; Server - ; Served Date - 28-DEC-19;
Served Time - 00:00:00; Service Type - Special Process Server; Reason Description - Served

01/07/2020 [] Certificate of Service
Certificate of Service.
Filed By: MATTHEW P O'GRADY
CL] Notice of Service
Affidavit of Service on Defendant Deryel Rollins.
Filed By: MATTHEW P O'GRADY
On Behalf Of: GARY MATTINGLY

12/19/2019 [_] Summ Issd- Cire Pers Serv O/S
Document ID: 19-SMOS-1320, for ROLLINS, DERYEL. Summons Attached in PDF Form for Attorney to
Retrieve from Secure Case.Net and Process for Service.
[] Summ Issd- Circ Pers Serv O/S

Document ID: 19-SMOS-1319, for MILLER TRANSPORTERS, INC.. Summons Attached in PDF Form
for Attorney to Retrieve from Secure Case.Net and Process for Service.

12/10/2019 [_] Filing Info Sheet eFiling
Filed By: MATTHEW P O'GRADY
(1 Note to Clerk eFiling
Filed By: MATTHEW P O'GRADY
[_] Motion Special Process Server
Request for Appointment of Process Server. EXHIBIT
Filed By: MATTHEW P O'GRADY
On Behalf Of: GARY MATTINGLY A
[] Pet Filed in Circuit Ct
Petition.

tabbies*

 

https://www.courts.mo.gov/casenet/cases/searchDockets.do 1/14/2020
Case.nehdPSL- CC 036th 1 Bopket Emtaies#: 1-2 Filed: 01/24/20 Page: 2 of 24 PagelPages2 of 2

[_] Judge Assigned
DIV 21

Case.net Version 5.14.0.17 Return to Top of Page Released 11/25/2019

 

https://www.courts.mo.gov/casenet/cases/searchDockets.do 1/14/2020
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 3 of 24 PagelD #: 9

 

 

 

 

 

 

 

 

AFFIDAVIT OF SERVICE
Casec Court. County: job:
19S1-CCOS434 GRCcUIT ST. LOUIS 4161626
Plaintiff / Petitioner: Defendant / Respondent.
GARY MATTINGLY Mitler Transporters, inc. d/bya Miller Transporters
Moffetr Process Service Onder Law
To be served upon:
CORPORATION SERVICE COMPANY or kt authorized agent

 

 

i, Cneisteen Moffett, being duly swom, depost and say: | am over the age of 18 years and not a party to this ection, and that within the
boundarles of the state where service was effected, | was authorized by law to make service of the documents and Informed said person of

the contents herein

Recipient Name/Address: CORPORATION SERVICE COMPANY or it authorized agent Robbie Keys, 7716 Old Canton Road suite G
Madison, MS 39170

Manner of Service: Authorized, jan 8 21120, 13:30 am CST
Dcaments: Summons, Petition, Interrogatones and Request for Production
Additional Comments

1) Successful Arternpt: Jan 8, 2020, 11:30 am CST at 7716 Old Canton Road suite C Madison, MS 39110 recerved by CORPORATION SERVICE

COMPANY or iz authorized agent: Robbie Keys. Age: 56; Ethnicity: Caucasian; Gender: Female; Weight 220, Height: S'S* Hair, Sroven..

Relationship: Authorized Agent;

Antved aj CORPORATION SERVICE COMPANY and served its authorized agent Robbie Keys.

  

Christeen Moffett

Moffett Process Service
1132 RIDGEWOOD BLVD

JROGON, MS FIST
6013310067

 

 

 

O40
ISS, TAR Gs.
Subscribed and sworn to before me by the affiaponts mae so007 tk
personaly ance 0 ne tat 1%. veapwes
- sy toma. ar
. * rep. , 2021 -
pux, Lorber "a itea ea!
Nott Pubs . a) *e ®osc cou. -*
1/9 /0 2b AL) /2E 24 oe
Ost Commission Expires

 
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 4 of 24 PagelD #: 10

i IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 

 

Judge or Division: Case Number: 19SL-CC05634

 

NANCY WATKINS MCLAUGHLIN
Plaintiff/Petitioner: Plaintiff s/Petitioner’s Attorney/Address:
GARY MATTINGLY MATTHEW P O'GRADY

110 EAST LOCK WOOD
vs. | SAINT LOUIS, MO 63119

 

 

 

 

Defendant/Respondent: Court Address:

MILLER TRANSPORTERS, INC. ST LOUIS COUNTY COURT BUILDING

DBA: MILLER TRANSPORTERS 105 SOUTH CENTRAL AVENUE

Nature of Suit: CLAYTON, MO 63105

CC Pers Injury-Vehicular (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

The State of Missouri to: MILLER TRANSPORTERS, INC.
DBA: MILLER TRANSPORTERS
C/O CORPORATION SERVICE COMPAN
7716 OLD CANTON ROAD, SUITE C
MADISON, MS 39110

 

You are summoned to appear before this court and to file your pleading to the petition, copy of which is
attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
file your pleading, judgment by default will be taken against you for the relief demanded in this action.

SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please

notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts,mo.gov, or
= through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
ST. LOUIS COUNTY proceeding.

 

 

19-DEC-2019 Bertone
Date 4! Clerk
Further Information:
AD

 

Officer’s or Server’s Affidavit of Service

I certify that:
|. | am authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).
3. | have served the above summons by: (check one)

delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
CO leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
, aperson of the Defendant’s/Respondent’s family over the age of 15 years who permanently
resides with the Defendant/Respondent.

(1) (for service ona corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

(name) (title).
oO other (describe) .
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and Sworn To me before this (day) (month) (year)

 

lam: (check one) [[] the clerk of the court of which affiant is an officer.
[7] the judge of the court of which affiant is an officer,

(Seal) | authorized to administer oaths in the state in which the affiant served the above summons.
(use for out-of-state officer)
(J authorized to administer oaths. (use for court-appointed server)

 

 

Signature and Title

 

 

OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-1319 | (I9SL-CC05634) Rules $4.06, 54.07, 54.14, 54.20;
506.500, 506.510 RSMo
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 5 of 24 PagelD #: 11

IN THE CIRCUIT COURT OF ST. LOUIS COUNTY

STATE OF MISSOURI
GARY MATTINGLY )
)
Plaintiff, )
) Cause No.: 19SL-CC05634
V. )
) Division No.: 21
MILLER TRANSPORTERS, INC. )
d/b/a MILLER TRANSPORTERS, et al., —_)
)
Defendants. )

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a copy of Plaintiffs First Interrogatories and First
Request for Production of Documents Directed to Defendant Miller Transporters, Inc. d/b/a
Miller Transporters were served simultaneously with the Summons and Petition by special

process server, Moffett Process Service, on January 8, 2020.

ONDERLAW, LLC

By: /s/ Matthew P. O’Grady
Matthew P. O’Grady, #47543
110 East Lockwood Avenue
St. Louis, MO 63119
Tel: (314) 963-9000
Fax: (314) 963-1700
ogrady@onderlaw.com

Attorney for Plaintiff

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document was eFiled with the
Clerk of the Circuit Court on this 10" day of January 2020.

/s/ Matthew P. O’Grady
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 6 of 24 PagelD #: 12

 

 

 

 

 

 

 

AFFIDAVIT OF SERVICE
Casec Court, Coumty: job:
19SL-CCOS434 arcult ST. LOUIS 4161626
Plaintiff / Pedittoner: Defendant / Respondent:
GARY MATTINGLY Miter Transporters, inc. d/bra Miller Transporters.
Moffett Process Sentce Onder Law
To be served upon:
CORPORATION SERVICE COMPANY or it authorized agent

 

 

 

|, Christeen Moffett. being duly swom, depost and say: | am over the age of 18 years and not a party to this ection, and that within the
boundarles of the state where service was effected, | was authorized by law to make service of the Gocuments and informed said person of

the contents herein

Recipient Name / Address: CORPORATION SERVICE COMPANY or it authorized agent Robbie Keys, 7716 Old Canton Road suite G

Madison, MS 39110

Manner of Service: Authorized, Jen 8, 20120, 13:30 am GST
Dcauments: Summons, Petition, Interrogatones and Reques for Production
Additional Comments

1) Successful Attempt: Jan 8, 2020, 11:30 am CST at 7716 Old Canton Road suite C, Madison, MS 39110 receed by CORPORATION SERVICE
COMPANY or it authorized agent Robbie Keys. Age: 5& Ethnicity: Caucasian; Gender: Female, Weignt: 220 Height: SS Hair roan, |

Relationship: Authorized Agent,

Anived at CORPORATION SERVICE COMPANY and served its suthorized agent Robbie Keys.

    

Christeen Moffett

Mollett Process Senice
1132 RIDGEWOOD BvD

VOGON, MS 39211
6013310067

Subscribed ond som before me By eae

personally known to me

.

. or MBs :
ae

 

 

YR hls: rain oe, wee
Notaty Public Gg os coun
Vasu A/V fren
Cate Commission Expires

 
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 7 of 24 PagelD #: 13

pits

: a IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

  

 

 

 

 

 

 

Judge or Division: Case Number: 19SL-CC05634
NANCY WATKINS MCLAUGHLIN
Plaintiff/Petitioner: Plaintiff s/Petitioner’s Attorney/Address:
GARY MATTINGLY MATTHEW P O'GRADY

110 EAST LOCK WOOD

vs. | SAINT LOUIS, MO 63119

Defendant/Respondent: Court Address:
MILLER TRANSPORTERS, INC. ST LOUIS COUNTY COURT BUILDING
DBA: MILLER TRANSPORTERS 105 SOUTH CENTRAL AVENUE
Nature of Suit: CLAYTON, MO 63105
CC Pers Injury- Vehicular (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

The State of Missouri to: MILLER TRANSPORTERS, INC.
DBA: MILLER TRANSPORTERS
C/O CORPORATION SERVICE COMPAN
7716 OLD CANTON ROAD, SUITE C
MADISON, MS 39110

 

You are summoned to appear before this court and to file your pleading to the petition, copy of which is
attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
file your pleading, judgment by default will be taken against you for the relief demanded in this action.

SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please

notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.me.gov, or
through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court

ST. LOUIS COUNTY proceeding.

 

19-DEC-2019
Date Clerk
Further Information:
AD

 

Officer’s or Server’s Affidavit of Service

I certify that:
1, 1 am authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).
3. I have served the above summons by: (check one)

delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
O leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
resides with the Defendant/Respondent.

1) (for service ona corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

(name) (title).
C other (describe) :
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and Sworn To me before this (day) (month) (year)

 

lam: (check one) (C] the clerk of the court of which affiant is an officer.
[[] the judge of the court of which affiant is an officer.
(Seal) oO authorized to administer oaths in the state in which the affiant served the above summons.
(use for out-of-state officer)
( authorized to administer oaths. (use for court-appointed server)

 

 

 

Signature and Title

 

OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-1319 l (I9SL-CC05634) Rules 54.06, $4.07, 54.14, 54.20.
506.500, 506.510 RSMo
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 8 of 24 PagelD #: 14

  

gee, IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 19SL-CC05634
NANCY WATKINS MCLAUGHLIN
Plaintiff/Petitioner: Plaintiff s/Petitioner's Attomey/ Address:
GARY MATTINGLY MATTHEW P O'GRADY
110 EAST LOCK WOOD
vs. | SAINT LOUIS, MO 63119
Defendant/Respondent: Court Address:
MILLER TRANSPORTERS, INC. ST LOUIS COUNTY COURT BUILDING
DBA; MILLER TRANSPORTERS 105 SOUTH CENTRAL AVENUE
Nature of Suit: CLAYTON, MO 63105
CC Pers Iojury-Vehicular (Date Fite Searsp)
Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Mixsouri ta: DERYEL ROLLINS
Alias:
712 BLUEBONNET LANE
MARSHALL, TX 75672

You are summoned te appear before this court and to file your pleading to the petition, copy of which is
attached, und te serve a copy of your pleading upon the stierncy for the PlaintiffiPetitiencr at the above
address all within 30 days after service of this cammeans upoe you, cxchucive of the day ef service. Sf you fail ta
file your pleading, judgment by default will be token against you for the relief dcemaded ix this action.

SPECIAL NEEDS: If you have special weeds addremed by the Americans With Disabilities Act, please

natify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email al SIC ADA@courts.mo.gov, or
through Retay Missouri by dialing 711 or 900-735-2966, a least three business days in advance of the court
proceeding.

i “
Further leformatios:

 

 

AD
Offteer’s or Server’s Affidavit of Service
{ curtify that:
1. J am authorized to serve proocss in civil actions within the state or territory where the above summons was
2, Myofficialtideis rages  Gorvar 08 Here $eer County, “TeKas. ___.. (state).

3. Vhave the above summons by: (check onc)
delivering a copy of the summons and 4 copy of the petition to the Defendant/Respandent.
0 feaving @ copy of the summons sed 2 copy of the petition at the dwelling place os usual abode of the Defendant/Respondent with
, a person of the Defendant’ s/Respondent’s family over the age of 15 years who permanently

 

resides with the Defendant/Respandent.
O (for service an 9 corporation) delivering a copy of the summons and # copy of the petition w
lnm mame see nan nee {tit ),
other ( ) mene gneiss use ppttbdnem arse aaemntenranconct
soma 71d Blsalon Car sbel TR res)
in MarrsSent ____ County, TEXaS " _”(statgh on age mberd f DAdate) wal 2 fly sme
ay ae caleauceisouenaigascisasotinee mee a ney an emer
Pnted Name of Shenff 9: Server Signature of Sherif or Server

Subscribed and Swern Te me before this J __ (day) Tanuery (month) L020 (yea!)
lam: (check one) [7] the clerk of the court of which affiant is an officer.

the judge of the court of which affiant is an officer,
suiborived to administer oaths in the state in which the afflant served ths above samwmons.

 

 

 

 

 

aushoriaed © adminigtes oaths. (ape for ined spy ord
puso! f {Sn
OSCA (7-444) SM60 For Court Use Only: Document 108 19-SMUS-1320 1 {89S1-CObS634) Rules 54.06, $4.07, 54.14, 54.20,

$06.500, 506.510 RSMa

Wd ZL:€0 - OzOe ‘20 Arenuer - Aung sino7 1s - payi4 Ayesjuoyoa|3
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 9 of 24 PagelD #: 15

IN THE CIRCUIT COURT OF ST. LOUIS COUNTY

STATE OF MISSOURI
GARY MATTINGLY )
)
Plaintiff, )
) Cause No.: 19SL-CC05634
v. )
) Division No.: 21
MILLER TRANSPORTERS, INC. )
d/b/a MILLER TRANSPORTERS, et al., _)
)
Defendants. )

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of Plaintiff's First Interrogatories and First

Request for Production of Documents Directed to Defendant Deryel Rollins were served

simultaneously with the Summons and Petition by special process server, Dakota Process, on

December 28, 2019.

By:

ONDERLAW, LLC

/s/ Matthew P. O’Grady
Matthew P. O’Grady, #47543
110 East Lockwood Avenue
St. Louis, MO 63119
Tel: (314) 963-9000
Fax: (314) 963-1700
ogrady@onderlaw.com

Attorney for Plaintiff

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document was eFiled with the
Clerk of the Circuit Court on this 7" day of January 2020.

/s/ Matthew P. O’Grady
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 10 of 24 PagelD #: 16

  

- ) IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 19SL-CC05634
NANCY WATKINS MCLAUGHLIN .
Plaintiff’Petitioner: Plaintiff’ s/Petitioner’s Attomcy/ Address:
GARY MATTINGLY MATTHEW P O'GRADY
110 EAST LOCKWOOD
ys. | SAINT LOUIS, MO 63119
Defendant/Respondent: Court Address:
MILLER TRANSPORTERS, INC. ST LOUIS COUNTY COURT BUILDING
DBA: MILLER TRANSPORTERS 105 SOUTH CENTRAL AVENUE
Nature of Suit: CLAYTON, MO 63105
CC Pers lojury-Vehicular (Date Fite Season)
Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)
The State of Mizsouri ta: DERYEL ROLLINS
712 BLUEBONNET LANE

MARSHALL, TX 75672

COURT SEAL OF You are sammaned to appear before this court and tn file your pleading te the petition, copy af which is
attached, und te serve a copy of your pleading upon the sttarncy for the Plaintiff'Petitiener at the above
address all within 38 days after service of this summons upow you, exclusive of the day of service. if you fall te
file your pleading, judgment by default will be taken against you for the relief demanded ia this action,

SPECIAL NEEDS: If you have special seeds addremed by the Americans With Disabilities Act, please
natify the Office of the Cirenit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
through Relay Missoari by dialing 711 or 300-735-2966, at least three business days in advance of the court

roceeding.

P
IS-DEC-2619 paeoaceainel
Date Clerk
—— iuferrentes:

Officer's or Server's Affidavit of Service

 

 

f certify that:
1. J am authorized te serve proccss in civil actions within the state or territory where the above summons was
2. Myofficialtileis agesS Corser Of Mapel$eer County, “Tatas (state).

3. Vhave the above summons by: (check one)
delivering a copy of the sammons and 3 copy of the petition to the Defendant/Respundent.
0) leaving @ copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
, a person of the Defiedant’s/Respondent’s family over the age of 15 years who permanently

 

  

resides with the Defendany Respondent.
oO (for service an a corporation) delivering a copy of the samnmons and 2 copy of the petition to
ime name Mae ne {tithe),
(describe) topless esenapetceccunasnscueiney iit isdittneenishhonehnaernergnemmmumen scaiscniissassinsissisag?
Sered t 742 Bluclaave > Let BAO MR adres)
in Hage Son __.___-- County, TEAS ee rh LDyfdate) thal lid flies {tisem.
— Printed Name of Sheniffor Server Sstst=CS - Signature of SherifiosSeswern, = SStCS~S

Subscribed and Swern To me before this ‘J (day) wlenvery (month) O21) (year)
Jam: (check one) [7] the clerk of the court of which affiant is an officer.

ws ; the judges of the court of which afiant is an officer,
HERNANDEZ , amiborived to sximinister oaths in the state in which the affiant served the abave summons.
NOTARY PUBLIC (use fo out-of-state

afficer)
Oe 34 i ) MW; ord
eon 3) osc and Tite 7 Sania

OSCA (7-44) SM60 For Court Ute Only: Document iD¥ 19-SMOS-1320 1 {19SL-COSSEH) Rules 54.06, $4.07, 54.14, 54.20,
506.900, 306.510 RSMo

  

 

 

 

Nd ZL‘€0 - Ozo7 ‘LO Arenuer - Ayunog sino is - payig Ajeajuosoa)y
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 11 of 24 PagelD #: 17

IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 19SL-CC05634
NANCY WATKINS MCLAUGHLIN
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address:
GARY MATTINGLY MATTHEW P O'GRADY

110 EAST LOCKWOOD

vs. | SAINT LOUIS, MO 63119

Defendant/Respondent: Court Address:
MILLER TRANSPORTERS, INC. ST LOUIS COUNTY COURT BUILDING
DBA: MILLER TRANSPORTERS 105 SOUTH CENTRAL AVENUE
Nature of Suit: CLAYTON, MO 63105
CC Pers Injury-Vehicular (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: DERYEL ROLLINS
Alias:
712 BLUEBONNET LANE
MARSHALL, TX 75672

You are summoned to appear before this court and to file your pleading to the petition, copy of which is
attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
file your pleading, judgment by default will be taken against you for the relief demanded in this action.

SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
ST. LOUIS COUNTY proceeding.

COURT SEAL OF

 

19-DEC-2019

hoon Shem
Date CJ f Clerk

Further Information:
AD

 

 

Officer’s or Server’s Affidavit of Service

I certify that:
1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).
3. [have served the above summons by: (check one)

CT delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
oO leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently

 

resides with the Defendant/Respondent.

Cl (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

(name) (title).
{_] other (describe) :
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and Sworn To me before this (day) (month) (year)

 

Tam: (check one) [_] the clerk of the court of which affiant is an officer.
1] the judge of the court of which affiant is an officer.
(J authorized to administer oaths in the state in which the affiant served the above summons.

 

 

 

 

Seal
(Seal) (use for out-of-state officer)
(C authorized to administer oaths. (use for court-appointed server)
Signature and Title
OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-1320 1 (19SL-CC05634) Rules 54.06, 54.07, 54.14, 54.20;

506.500, 506.510 RSMo
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 12 of 24 PagelD #: 18

 

Service Fees, if applicable

 

Summons $
Non Est $
Mileage $ ( miles @ $ per mile)
Total $

See the following page for directions to clerk and to officer making return on service of summons.

 

Directions to Officer Making Return on Service of Summons

A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
Defendant’s/Respondent's refusal to receive the same.

Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
legaily appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
or to any person otherwise lawfully so designated.

Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
territory where such service is made.

Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
for the word "state."

The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
territory where service is made.

Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
service.

 

 

 

OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-1320 2 (19SL-CC05634) Rules 54.06, 54.07, 54.14, 54.20;
506.500, 506.510 RSMo
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 13 of 24 PagelID #: 19

THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

Twenty First Judicial Circuit

NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES

Purpose of Notice

As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

(1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator's decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

(2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the

parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-1320 3 (19SL-CC05634) Rules 54.06, 54.07, 54.14, 54.20;
506.500, 506.510 RSMo
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 14 of 24 PagelID #: 20

(3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding

assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

(4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

(5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting

a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.

CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-1320 4 (19SL-CC05634) Rules 54.06, 54.07, 54.14, 54.20;
506.500, 506.510 RSMo
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 15 of 24 PagelD #: 21

‘\ IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 

 

Judge or Division: Case Number: 19SL-CC05634

 

 

 

 

 

 

NANCY WATKINS MCLAUGHLIN
Plaintiff/Petitioner: Plaintiff’s/Petitioner’s Attorney/Address:
GARY MATTINGLY MATTHEW P O'GRADY

110 EAST LOCK WOOD

vs. | SAINT LOUIS, MO 63119

Defendant/Respondent: Court Address:
MILLER TRANSPORTERS, INC. ST LOUIS COUNTY COURT BUILDING
DBA: MILLER TRANSPORTERS 105 SOUTH CENTRAL AVENUE
Nature of Suit: CLAYTON, MO 63105
CC Pers Injury-Vehicular (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

The State of Missouri to: MILLER TRANSPORTERS, INC.
DBA: MILLER TRANSPORTERS
C/O CORPORATION SERVICE COMPAN
7716 OLD CANTON ROAD, SUITE C
MADISON, MS 39110

 

You are summoned to appear before this court and to file your pleading to the petition, copy of which is
attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
file your pleading, judgment by default will be taken against you for the relief demanded in this action.

SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
: through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
ST. LOUIS COUNTY proceeding.

 

 

 

19-DEC-2019 ” 7
Date Clerk
Further Information: Cs c
AD
Officer’s or Server’s Affidavit of Service

I certify that:
1. Tam authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).

 

3. Ihave served the above summons by: (check one)
C] delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
CO leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
, aperson of the Defendant’s/Respondent’s family over the age of 15 years who permanently

 

resides with the Defendant/Respondent.

[] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

(name) (title).
() other (describe) .
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and Sworn To me before this (day) (month) (year)

 

Iam: (check one) [_] the clerk of the court of which affiant is an officer.
C] the judge of the court of which affiant is an officer.
CI authorized to administer oaths in the state in which the affiant served the above summons.

 

 

 

 

Seal
(Seal) (use for out-of-state officer)
L) authorized to administer oaths. (use for court-appointed server)
Signature and Title
OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-1319 1 (19SL-CC05634) Rules 54.06, 54.07, 54.14, 54.20;

506.500, 506.510 RSMo
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 16 of 24 PagelD #: 22

 

Service Fees, if applicable

 

Summons $
Non Est $
Mileage $ ( miles @ $ per mile)
Total $

See the following page for directions to clerk and to officer making return on service of summons.

 

Directions to Officer Making Return on Service of Summons

A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
Defendant’s/Respondent's refusal to receive the same.

Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. Ona public, municipal,
governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
or to any person otherwise lawfully so designated.

Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
territory where such service is made.

Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
for the word "state."

The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
territory where service is made.

Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
service.

 

 

 

OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-1319 2 (19SL-CC05634) Rules 54.06, 54.07, 54.14, 54.20;
506.500, 506.510 RSMo
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 17 of 24 PagelD #: 23

THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

Twenty First Judicial Circuit

NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES

Purpose of Notice

As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

(1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator's decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

(2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the

parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-1319 3 (19SL-CC05634) Rules 54.06, 54.07, 54.14, 54.20;
506.500, 506.510 RSMo
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 18 of 24 PagelD #: 24

(3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

(4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

(5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting

a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.

CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-1319 4 (19SL-CC05634) Rules 54.06, 54.07, 54.14, 54.20;
506.500, 506.510 RSMo
Case: 4:20-cv-00116-JAR Doc. #:

In the

CIRCUIT COURT
Of St. Louis County, Missouri

Gary Mattingly
Plaintiff/Petitioner

vs.

Miller Transporters, Inc. d/b/a Miller Transporters et al.,

Defendant/Respondent

1-2 Filed: 01/24/20 Page: 19 of 24 PagelD #: 25

19SL-CC05634

For File Stamp Only

 

December 10, 2019
Date

 

 

Case Number

 

Division

REQUEST FOR APPOINTMENT OF PROCESS SERVER

Comes now Plaintiff

, pursuant

Requesting Party
to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of

Moffett Process Services 1132 Ridgewood Blvd., Jackson, MX 39211 601-331-0047

 

 

Name of Process Server Address Teephore

Dakota Process 400 S. Alamo Blvd., Ste D, Marshall TX 75670 903-503-7915
Name of Process Server Address or in the Alternative Teephone
Name of Process Server Address or in the Alternative Teephone

 

Natural person(s) of lawful age to serve the summons and petition in this cause on the below
named parties. This appointment as special process server does not include the authorization
to carry a concealed weapon in the performance thereof.

 

 

 

 

 

 

 

 

 

 

 

 

SERVE: SERVE:
Miller Transporters, Inc. d/b/a Miller Transporters Deryel Rollins
Name Name
7716 Old Canton Rd., Ste. C 712 BlueBonnet Lane
Address Address
Madison, MS 39110 Marshall, TX 75672
City/State/Zip City/State/Zip
SERVE: SERVE:
Name Name
Address Address
City/State/Zip City/State/Zip

Appointed as requested:
JOAN M. GILMER, Circuit Clerk

/s/ Matthew P. O'Grady

Signature of Attorney/Plaintiff/Petitioner

 

 

 

47543
By Bar No.
Deputy Clerk 110 E. Lockwood Avenue, St. Louis. MO 63119
Address
Date pal ‘2 “Fax No.

CCADM62-WS_ Rev. 08/16
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 20 of 24 PagelD #: 26

Local Rule 28. SPECIAL PROCESS SERVERS

(1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

(2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

(A) Appointments may list more than one server as alternates.

(B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

(C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

(E) Requests for appointment of a person other than the Sheriff to
serve process shail be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court's Web _ Site,
http://www.stlouisco.com. (LawandPublicSafety/Circuit/Forms).

(F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

SERVICE RETURN

Any service by the St. Louis County Sheriff's Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.

CCADM62-WS Rev. 08/16
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 21 of 24 PagelID #: 27

19SL-CC05634

IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
STATE OF MISSOURI

GARY MATTINGLY
Plaintiff,
Vv.

MILLER TRANSPORTERS, INC.
d/b/a MILLER TRANSPORTERS,

Serve: Corporation Service Company
7716 Old Canton Rd, Suite C
Madison, MS 39110

AND

DERYEL ROLLINS,

Serve: Deryel Rollins
712 BlueBonnet Lane
Marshall, TX 75672

Defendants.

Newer? Nee Nome Nee Nee? Nene” Nome” we nee” Nee ume ume Smee” Ne Nee Nee” Nee See” Ne” Se” Nee? eee”

Cause No.:

Division No.:

PETITION

COMES NOW Plaintiff, Gary Mattingly (hereinafter “Mattingly”), by and through his

attorneys, Matthew P. O’Grady and OnderLaw, LLC, and for his causes of action against

Defendants, Miller Transporters, Inc. d/b/a Miller Transporters (hereinafter “Miller Transporters”)

and Deryel Rollins (hereinafter “Rollins”) states and shows the Court as follows:

1. Plaintiff is and was at all times material hereto a resident and citizen of the State of
Missouri.
2. Defendant, Rollins, is and was at all times material hereto a resident and citizen of

the State of Texas.
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 22 of 24 PagelD #: 28

3. Defendant Miller Transporters is a Mississippi Corporation in good standing and
conducts business in St. Louis County, Missouri.

4. On or about May 15, 2017, Mattingly was operating an automobile owned by him,
in a generally southbound direction along Interstate 270 in St. Louis County, Missouri, and came
to a complete stop for traffic congestion.

5. At the aforesaid time and place, a semi-truck trailer vehicle, owned by Miller
Transporters, and operated by Rollins slammed into the rear of Mattingly’s vehicle.

6. At the aforesaid time and place of the collision, Rollins was the agent, servant
and/or employee of Miller Transporters, performing tasks and duties within the course and scope
of his employment, including driving and operating the semi-truck trailer vehicle, at the request of
Miller Transporters and for Miller Transporters benefit, rendering Miller Transporters liable for
the negligent acts and omissions of Rollins pursuant to principles of respondeat superior.

7. At the aforesaid time and place, Rollins was negligent in the operation of the semi-
truck trailer vehicle and failed to exercise the highest degree of care in one or more of the following
respects, to writ:

a. Rollins failed to keep a careful and vigilant lookout;

b. Rollins was specifically negligent and negligent per se pursuant to the rear end
collision doctrine;

c. Rollins was inattentive in the operation of the semi-truck trailer vehicle;

d. Rollins failed to stop or swerve, coming into contact with the motor vehicle
operated by Mattingly;

e. Rollins failed to sound a warning;
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 23 of 24 PagelID #: 29

8. At the time of the aforementioned collision and at all relevant times, Mattingly
exercised the highest degree of care in the operation of his automobile and was not negligent.

9. As a direct and proximate result of the conduct of Rollins, in one or more of the
foregoing respects submitted above, Mattingly was caused to sustain financial anxiety and distress
upon receipt of medical bills in the hundreds of thousands of dollars, as well as temporary
disablement and disability, and surgery disc replacement is necessary as a result of his injuries.
Mattingly underwent medical treatment for same and has incurred bills for past medical care and
treatment in the amount of approximately Two Hundred Twenty-Nine Thousand, Three Hundred
Two ($229,302.00) dollars related thereto. Mattingly continues to experience symptoms of the
aforementioned harm, injury, and losses, and the aforementioned harms and losses are continuing,
and Mattingly will require future medical care and treatment, including surgery, and other future
medical care and treatment including but not limited to physical therapy, for which necessary and
reasonable future medical expenses will be reasonable and necessary for him to incur, and in a
total amount to be determined upon the trial of this cause.

WHEREFORE, Plaintiff, Gary Mattingly, prays for Judgment against Defendants, Miller
Transporters and Deryel Rollins, for a sum in excess of TWENTY-FIVE THOUSAND DOLLARS
($25,000), together with post-Judgment interest and interest at the legal rate allowed by law, the

costs of this action, and for such other and further relief as this Court deems just and proper.
Case: 4:20-cv-00116-JAR Doc. #: 1-2 Filed: 01/24/20 Page: 24 of 24 PagelD #: 30

Respectfully submitted,
ONDERLAW, LLC

By: /s/_Matthew P. O’Grady
Matthew P. O’Grady, #47543
110 E. Lockwood Avenue

St. Louis, MO 63119

(314) 963-9000

(314) 963-1700 (facsimile)

ogrady@onderlaw.com

Attorney for Plaintiff
